Case 7:20-cr-00414-VB Document 29 Filed 10/30/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

-------- --- --- 4
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY
VIDEO OR TELE CONFERENCE
-against-
20-CR-414 (VB)
Eric Snype
Defendant(s).
x

 

Defendant Eric Snype hereby voluntarily consents to participate in the following proceeding yi if p 40/ Lp
Dsdeoconferereing or x! teleconferencing:

CO Initial Appearance Before a Judicial Officer

CJ Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

O Guilty Plea/Change of Plea Hearing

O

Bail/Detention Hearing

Conference Before a Judicial Officer -

Sct Sug pe lid (byveg) — Seaere Bot Ct )

Defendant’s Signature Defendant’s Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

X]

 

 

Eric Snype Susanne Brody
Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable video or telephone erencing technology.
10/30/2020

Date USS. District Judge/U-S-Magistrate tudge—
